UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


NATIONWIDE MUTUAL INSURANCE           
COMPANY,
                Plaintiff-Appellee,
                v.                              No. 03-2013

WILLIAM POWELL; DEBBIE POWELL,
            Defendants-Appellants.
                                      
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
               Patrick Michael Duffy, District Judge.
                         (CA-00-1303-4-23)

                     Submitted: March 5, 2004

                      Decided: April 6, 2004

       Before WILKINS, Chief Judge, and TRAXLER and
                 GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

Stuart W. Snow, DUSENBURY, SNOW & MCGEE, P.A., Florence,
South Carolina, for Appellants. John R. Murphy, Adam J. Neil,
MURPHY & GRANTLAND, P.A., Columbia, South Carolina, for
Appellee.
2                 NATIONWIDE MUTUAL INS. v. POWELL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   William Powell [William] and Debbie Powell [Debbie], married
residents of South Carolina, appeal the district court’s order entering
judgment in favor of Nationwide Mutual Insurance Company
[Nationwide] in its declaratory judgment action seeking a declaration
that Nationwide made a meaningful offer of underinsured motorist
coverage [UIM] to William, the named insured, and he rejected such
coverage. In July 2003, the district court granted summary judgment
in favor of Nationwide on the ground that William ratified his wife’s
rejection of UIM coverage. The Powells appealed and this Court
reversed the entry of summary judgment, holding that ratification was
not a viable theory in this case. Nationwide Mutual Insurance Com-
pany v. Powell, 292 F.3d 201 (4th Cir. 2002). The action was
remanded for trial to determine whether a meaningful offer of UIM
coverage was made to Debbie, acting as William’s agent, and whether
William rejected UIM coverage. The district court found Debbie
acted as William’s agent in the procurement of automobile insurance
and through Debbie, William rejected the offer of UIM coverage. We
affirm.

   First, the Powells assert that the district court incorrectly predicted
that the South Carolina Supreme Court would permit a named insured
to receive an offer of underinsured motorist coverage through an
agent. The determination of state law by the district court is reviewed
by this Court de novo. Liberty Mut. Ins. v. Triangle Indust., Inc., 957
F.2d 1153, 1157 (4th Cir. 1992) (citing Salve Regina College v. Rus-
sell, 499 U.S. 225). The district court relied on a South Carolina
appellate court’s statement in dicta that an offer of UIM coverage
made to a person acting as the named insured’s agent may constitute
a meaningful offer of UIM coverage. Allstate Ins. Co. v. Estate of
Hancock, 545 S.E.2d 845, 848 n.4 (S.C. Ct. App. 2001). We hold that
the district court properly found that South Carolina allows an agent
                  NATIONWIDE MUTUAL INS. v. POWELL                        3
to act on behalf of a principal and, when a meaningful offer of UIM
coverage is made under South Carolina law to the agent of the named
insured, that agent can accept or reject UIM coverage.

   Next, the Powells contend that the district court clearly erred in its
factual finding that Debbie acted with actual and apparent authority
to reject UIM coverage for William. This Court reviews the district
court’s conclusions of law from a bench trial de novo, and its findings
of facts for clear error. Minyard Enter., Inc. v. Southeastern Chem. &
Solvent Co., 184 F.3d 373, 380 (4th Cir. 1999); Fed. R. Civ. P. 52(a).
A finding of fact is clearly erroneous when, "although there is evi-
dence to support it, the reviewing court on the entire evidence is left
with the definite and firm conviction that a mistake has been commit-
ted." United States v. United States Gypsum Co., 333 U.S. 364, 395
(1948); In re Green, 934 F.2d 568, 570 (4th Cir. 1991). We conclude
that the district court did not clearly err in its factual finding that Wil-
liam authorized Debbie to obtain insurance for his vehicles, and Deb-
bie had actual and apparent authority to act for William.

   Finally, the Powells assert the district court erred in its denial of the
motion for reconsideration, Fed. R. Civ. P. 59(e). A district court’s
decision on a motion to alter or amend the judgment under Rule 59(e)
is reviewed for abuse of discretion. EEOC v. Lockheed Martin Corp.,
Aero & Naval Sys., 116 F.3d 110, 112 (4th Cir. 1997). The proper
grounds for reconsideration are limited. Hutchinson v. Staton, 994
F.2d 1076, 1081 (4th Cir. 1993). A motion to reconsider is not the
proper vehicle to raise arguments that could have been raised prior to
judgment. Pacific Insurance Company v. American National Fire
Insurance, 148 F.3d 396, 403 (4th Cir. 1998). We find the district
court did not abuse its discretion in denying the motion for reconsid-
eration.

  The judgment of the district court is therefore affirmed. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the Court and argument
would not aid in the decisional process.

                                                              AFFIRMED